Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on February 7, 2022 (hereinafter “Am.”) has been entered.
Drawings
The drawings were received on February 7, 2022.  These drawings are not accepted because of the reasons, inter alia, listed below:
a.	The amendments to the drawings fail to comply with 37 CFR 1.121(d).  
For example, 37 CFR 1.121(d) states: 
“All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper.”  (Emphases added)  
 
In the instant case, Applicant stated: “the changes are readily apparent by comparing with original drawings.”  (Am. p. 5).  The instant general statement does not explain, in detail, all changes to the drawings; and/or
b.	The amended drawings fail to comply with 37 CFR 1.84 as required by 37 CFR 1.121(d) and/or PCT Rule 11.  Please see Guide for Preparation of Patent Drawings attached to the Office action (OA) in parent application No. 15/306,354.  For example:
i.	37 CFR 1.84(m) states: “Solid black shading areas are not permitted, except
when used to represent bar graphs or color.”  However, the drawings such as FIGS. 1-4
show solid black shading areas that do not represent bar graphs or color; and
ii.	Reference characters such as 1, 5, 6, etc. in FIG. 1 are not measured at least
.32 cm or 1/8 inch in height as required by 37 CFR 1.84(p)(3) or PCT Rule 11.13(h).
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Stephen Weyer on February 15, 2022.  
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: replace the replacement drawings filed on February 7, 2022 by the replacement drawings filed on October 8, 2019 in the parent application.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
Upon ascertaining the differences between the prior art and the claims at issue by interpreting the claim language and considering both the invention and the prior art references as a whole (MPEP § 2141.02), representative claim 20 is allowed due to the limitations such as quoted below.  See Pub. No. 20210188085 (Pub.’085) of the instant application.
the pedal box assembly (1) further comprising a throttle response adjustment assembly (i.e., a threaded sleeve of link arm 34, Pub.’085 ¶¶ 7 and 41) which allows fine adjustment of the throttle to alter response during travel of the throttle pedal (20, FIG. 1), the throttle response adjustment assembly including a link arm (34, FIGS. 1, 8-12, Pub.’085 ¶ 41) having a first end connected intermediate the throttle pedal strut (36; FIGS. 1-3, 7; Pub.’085 ¶ 41) and a second end which is retained by a rocker arm (38, FIG. 8).  (Reference characters, figures, Pub.’085 paragraphs, and emphases added)

et al. (WO 03044614 A1) and Smith (US 3,691,868) teaches the invention substantially as claimed (see p. 12 of prior OA).  However, Smith’s adjustment assembly (39) is connected to a support bracket (13, FIG. 2), not the throttle pedal strut and the rocker am for adjusting the throttle.  In other words, Smith’s adjustment assembly (39) adjusts the position of pedals (23, 25), not the throttle as claimed.  Thus, the combination of Bjorck and Smith does not teach all structural and functional limitations recited in claim 20.  See also Applicant’s remarks on pp. 6-13 of Am.
None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations required in claim 20.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Sun (CN 112874297 B) teaches a pedal box assembly comprising a brake pedal

b.	Prat et al. (US 20040129106) teaches an adjustment linkage (33-36, FIG. 4, ¶ 50, or 140-143, FIG. 6, ¶ 54); and
c.	Fischer et al. (DE 4122629 A1) teaches an adjustment linkage (14-19, FIGS. 1-3, see EPO bibliographic date). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571)272-7109. The examiner 
can normally be reached Monday – Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VINH LUONG/Primary Examiner, Art Unit 3656